Order entered May 21, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00894-CV

                                  ERIC DRAKE, Appellant

                                               V.

                                KRISTINA KASTL, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-09-01374-E

                                           ORDER
       In an order dated April 29, 2014, the Court ordered John Warren, Dallas County Clerk, to

file a sealed supplemental clerk’s record containing Exhibits A-1 and A-2 that were purportedly

filed under seal as attachments to the defendants’ January 18, 2012 motion for summary

judgment on their breach of contract counterclaim. The Dallas County Clerk’s office and Vikki

Ogden, Official Court Reporter for County Court at Law No. 5 of Dallas County, Texas, have

informed the Court that the two exhibits cannot be located.

       Accordingly, we ORDER the trial court to conduct a hearing and to make findings of

fact regarding the following:

       1.      whether Exhibits A-1 and A-2 were tendered with the defendants’ January 18,

               2012 motion for summary judgment;
        2.     if the two exhibits were tendered, whether they were filed under seal;

        3.     if the two exhibits were filed but have been lost, whether they are relevant to

               appellant’s appeal and necessary to the appeal’s resolution;

        4.     if the two exhibits are lost and are relevant and necessary, whether they can be

               replaced by agreement of the parties; and

        5.     if the parties cannot agree and the two exhibits are relevant and necessary,

               determine what constitutes an accurate copy of the two exhibits.

        We ORDER the trial court to transmit a sealed supplemental clerk’s record containing its

written findings of fact, any orders, any supporting documentation, and a copy, if any, of the

reconstructed exhibits to this Court within THIRTY DAYS of the date of this order. We

ORDER Vikki Ogden, Official Court Reporter for County Court at Law No. 5 of Dallas County,

Texas, to file the reporter’s record from the hearing within FORTY-FIVE days of the date of

this order.

        We DIRECT the Clerk of this Court to send a copy of this order, by electronic

transmission, to the Honorable Mark Greenberg, Judge of County Court at Law No. 5 of Dallas

County, Texas, Ms. Ogden, John Warren, and all parties. We further DIRECT the Clerk of this

Court to send a courtesy copy of this order, by electronic transmission, to attorney Matthew Kita.

        The Court GRANTS appellant’s May 15, 2014 motion for an extension of time to file a

brief to the extent that the Court suspends the current deadline and will set a new deadline for

appellant’s brief once this appeal is reinstated.

        We ABATE this appeal to allow the trial court to comply with the above order. The

appeal will be reinstated forty-five days from the date of this order or when the supplemental
clerk’s record containing the trial court’s findings and the reporter’s record from the hearing are

received, whichever occurs sooner.

                                                     /s/    ADA BROWN
                                                            JUSTICE